Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restriction
Applicant’s election of Claims 1-13, without traverse, is acknowledged.

Specification Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 recites the limitations "the first electrode and “the second electrode”. There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the Examiner interprets the limitations as a first electrode and a second electrode. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Pub. No. 2018/0062109).
	Regarding Claim 1
	FIG. 6 of Kim discloses a display panel comprising: a substrate (101) including an emission area (defined by 141) and a non-emission area (beyond 141); an auxiliary electrode (250) placed in the non-emission area and supplied with power for driving the display panel [0004]; a protective layer (210) placed on the auxiliary electrode; a contact hole penetrating through the protective layer and exposing the auxiliary electrode; a connection electrode (220) in contact with the auxiliary electrode within the contact hole; an electron auxiliary layer (ETL or EIL of 142 [0049]) placed on the connection electrode; a cathode electrode (143) placed on the electron auxiliary layer; and a protrusion (162) protruding from the connection electrode, wherein the protrusion has a shade region on the connection electrode, and wherein the cathode electrode is in contact with the connection electrode in the shade region. 

	Regarding Claim 2
	FIG. 6 of Kim discloses the electron auxiliary layer (ETL or EIL of 142 [0049]) comprises two parts placed on the connection electrode and spaced apart from each other.

	Regarding Claim 3
	FIG. 6 of Kim discloses the protrusion (162) is placed between the two parts of the electron auxiliary layer.

	Regarding Claim 4
	FIG. 6 of Kim discloses the electron auxiliary layer (ETL or EIL of 142 [0049]) does not overlap with the shade region.

Claims 1, 5-7 and 9-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Pub. No. 2017/0133620).
	Regarding Claim 1
	FIG. 4 of Lee discloses a display panel comprising: a substrate (100) including an emission area (defined by 200) and a non-emission area (beyond 200); an auxiliary electrode (190) placed in the non-emission area and supplied with power for driving the display panel [0048]; a protective layer (172) placed on the auxiliary electrode; a contact hole (CH5) penetrating through the protective layer and exposing the auxiliary electrode; a connection electrode (210) in contact with the auxiliary electrode within the contact hole; an electron auxiliary layer (ETL or EIL in 240 [0117]) placed on the connection electrode; a cathode electrode (250) placed on the electron auxiliary layer; and a protrusion (230) protruding from the connection electrode, wherein the protrusion has a shade region on the connection electrode, and wherein the cathode electrode is in contact with the connection electrode in the shade region. 

	Regarding Claim 5
	FIG. 4 of Lee discloses the cathode electrode (250) covers the protrusion (230).

	Regarding Claim 6
	FIG. 4 of Lee discloses the connection electrode comprises: a first electrode (portion of 250 surrounding 231); Response to Requirement for Election/Restriction a second electrode (210) placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion (231) extends from the second electrode and protrudes through the exposure hole. 

	Regarding Claim 7
	FIG. 4 of Lee discloses the cathode electrode (250) is in contact with the first electrode (portion of 250 surrounding 231) within the shade region. 

	Regarding Claim 9
	FIG. 4 of Lee discloses the protrusion (230) comprises: a trunk (231) extending from the connection electrode (210); and a crown (232) extending from the trunk, and configured to form the shade region. 

	Regarding Claim 10
	FIG. 4 of Lee discloses the crown (232) has a reverse-tapered shape.

	Regarding Claim 11
	FIG. 4 of Lee discloses the electron auxiliary layer (ETL or EIL in 240 [0117]) is placed on the crown (232).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Nam (U.S. Patent Pub. No. 2017/0186831).
	Regarding Claim 5
	Kim discloses Claim 1. 
Kim is silent with respect to “the cathode electrode covers the protrusion”.
	FIG. 1 of Nam discloses a similar display panel, wherein the cathode electrode (136) covers the protrusion (146). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Nam. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of reducing production costs, enhancing yield and efficiency (Para. 6 of Nam).

	Regarding Claim 6
	FIG. 1 of Nam discloses the connection electrode comprises: a first electrode (portion of 136 contacting 146); Response to Requirement for Election/Restriction a second electrode (166) placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion (146) extends from the second electrode and protrudes through the exposure hole. 

	Regarding Claim 7
	FIG. 1 of Nam discloses the cathode electrode (136) is in contact with the first electrode (portion of 136 contacting 146) within the shade region. 

	Regarding Claim 8
	FIG. 1 of Nam discloses a first electrode (172a) includes a transparent conductive metal oxide, and a second electrode (172b) includes a metal [0027]. 

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Wang (CN 110447107, machine-translated English version provided).
	Regarding Claim 12
	Lee discloses Claim 9. 
Lee is silent with respect to “the crown comprises multiple projections formed in a radial shape”.
However, the configuration of the claimed “the crown comprises multiple projections formed in a radial shape” was a matter of choice. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). Also see MPEP 2144.04. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See MPEP 2144.04 (IV) (B)). For example, in FIG. 4, Wang discloses a configuration wherein a plurality of projections (P) formed in a radial shape. Thus the particularly claimed configuration is one of numerous configurations a person of ordinary skill in the art would find obvious. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Wang, such that the crown comprises multiple projections formed in a radial shape. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of increasing the electrical contact (last paragraph of Summary of the Invention of Wang).

	Regarding Claim 13
	Lee as modified by Wang discloses the electron auxiliary layer and the cathode electrode are placed in an area between the multiple projections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892